     Case 19-04688-CL7         Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 1 of
                                                   10



 1

 2

 3

 4     SULLIVAN HILL REZ & ENGEL                          Electronically Filed: 02/21/2020
       A Professional Law Corporation
 5      James P. Hill, SBN 90478
        Gmy B. Rudolph, SBN 101921
 6     600 B Street Suite 1700
       San Diego, California 92101
 7     Telep}:wne: (619) 233-4100
       Fax Number: (619) 231-4372
 8
       Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee
 9
10                               UNITED STATES BANKRUPTCY COURT

11                               SOUTHERN DISTRICT OF CALIFORNIA
12     In re                                              CASE NO. 19-04688-CL7
13     INTEGRATEDMARKETING.COM,                           Chapter 7
       dba RONI HICKS & ASSOCIATES,
14                                                        AMENDED DECLARATION OF
                                   Debtor.                STEPHEN C. JONES IN SUPPORT
15                                                        OF EX PARTE APPLICATION BY
                                                          RONALD E. STADTMUELLER,
16                                                        CHAPTER 7 TRUSTEE, TO
                                                          EMPLOY STEPHEN C. JONES, AS
17                                                        EXPERT WITNESS

18                                                        Dept.:5
                                                                Hon. Christon her B. Latham
19
20                 I, Stephen C. Jones, declare as follows:
21                 1.    I am an expert consultant in the area of corporate advisory by providing
22     analysis and opinions to operating business entities. I have significant experience
23     relating to the analysis and valuation of ESOP transactions. A copy of my
24     professional curriculum vitae is attached hereto as Exhibit "1" and herein incorporated
25     by reference.
26                 2.    I have been requested by the Trustee to render services as an expert
27     witness relating to the March 13, 2014 and June 30, 2017 ESOP, transactions wherein
28     shareholders of the debtor sold their stock to an ESOP Trust. The services I will

                                                       - 1-
       408266-vl
     Case 19-04688-CL7        Filed 02/21/20    Entered 02/21/20 11:57:33   Doc 172-1   Pg. 2 of
                                                   10



 1     provide include but are not limited to, the following:
 2                         • Analyze the valuation process and appraisal performed by Prairie;
 3                         • Analyze the feasibility of the ESOP Trust's purchase ofthe
 4                            Seller's stock;
 5                         • Provide valuation and fairness opinions related to the purchase of
 6                            the stock in the Debtor;
 7                         • Analyze the relationship between Prairie, the bank, the ESOP
 8                            Trustee, and the Sellers;
 9                         • Assist Trustee and his counsel in opposing any relief from stay
10                            motion filed by the bank;
11                         • ~repare for and provide expert witness testimony at any trial and/or
12                            evidentiary hearing(s) on any of the above issues related to the
13                            ESOP transactions;
14                         • Prepare for and have my deposition conducted as well as provide
15                            assistance to the Trustee and his counsel regarding the deposition
16                            of any witness or expert witness relating to the ESOP transactions;
17                         • Review and analyze all documents produced in connection with
18                            the ESOP transactions;
19                         • Assist the Trustee and his counsel in preparing and identifying
20                            documents to be requested from the parties to the ESOP
21                            transactions.
22                 3.   My hourly rate is $425 per hour, plus reimbursement of costs including
23     copy charges at $.10 per page or actual costs for services outsourced; and facsimile
24     charges $.20 per page for outgoing transmissions with no charge for incoming
25     transmissions. For mileage I will use the IRS standard rate.
26                 4.   The Trustee and I have mutually agreed to waive a written retainer
27     agreement concerning the terms of my employment.
28                 5.   At the conclusion of my service, I will present a final fee application,

                                                      -2-
       408266-vl
     Case 19-04688-CL7        Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 3 of
                                                  10



 1     upon notice to creditors and parties in interest, for approval of all fees and costs
 2     incurred.
 3                 6.    I have performed a conflicts check for the following creditors and
 4     entities:
 5                 First American Bank                      First American Bank
                   INTEGRATEDMARKETING.COM                  George Stephanos
 6
                   NASH Cascadia Verde, LLC                 Google, Inc.
 7                 NASH Eagle Ridge, LLC                    Howard J. Levine, Esq.
                   NASH Rancho Hills, LLC                   IHP Capital Partners
 8
                   NASH Sweetwater, LLC                     Ian Monteyro
 9                 NNP III-Estrella Mountain Ranch,         Infinisource Benefit Services
                   LLC                                      Incentive Plan (Plan 001)
10
                   Newland Real Estate Group, LLC           Internal Revenue Service
11                 Squar Milner LLP                         James Martin Dalgleish
                   Aaron Smith                              Jamie M. Walrack, First VP !First
12
                   American Express                         American Bank
13                 American Express Travel Related          Jane Carey Wheeler
14                 Services Com                             Jane Wheeler
                   Amy Vulpio, Esq.                         Janis Strockis
15                 Anthead Digital, LLC                     Jo DePiano
16                 Ari Wells                                John Durant
                   Arizona Republic                         Justine Stephanos
17                 BMW FINANCIAL SERVICES                   Kaitlin Krzyminski
18                 Bay Area News Group                      Kellie Christensen
                   Benefit Concepts - Attn: Dave            Kolodny & Pressman
19                 Weinstock                                Larry A. Goldberg, Esq.
                   Brian Hector, Esq.                       Martin A. Eliopulos, Esq.
20
                   Brookfield Residential LP                Megan Hamal
21                 Builder Digital Experience LLC           Melear Developments Ltd
22                 California Bank & Trust                  Microsoft Online, Inc.
                   Chantal Gordon-Benoit                    NetFortris
23                 Christopher Rilla, Esq.                  New Homes Directory.com
24                 Clear Channel Outdoor                    Newland Real Estate Group LLC
                   Colonial Life                            Outdoor Promotions of Colorado
25                 Dan McAllister !Treasurer, Tax           LLC
26                 Collector! San Diego County Treasurer    Outfront
                   Daniel P. Velocci                        Principal Life Group
27                 Diane Gaynor McCue                       Prudential Fiduciary Serv. LLC
28                 Diane Lori Gaynor McCue                  Ronald R. Peterson Esq


                                                     - 3-
       408266-vl
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 4 of
                                        10
     Case 19-04688-CL7        Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1    Pg. 5 of
                                                  10


 1                                               Exhibit List
 2                  Exhibit                        Summary                             Pages
 3          Exhibit '1"         Professional Curriculum Vitae of Stephen C.            6-10
                                Jones
 4
 5

 6

 7
 8

 9

10

11
12

13

14

15

16

17

18
19

20
21

22
23

24

25

26
27

28


                                                      -5-
       4082"66-vl
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 6 of
                                        10                       Exhibit 1 Page 6




                       EXHIBIT 1
                                                                 Exhibit 1 Page 6
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 7 of
                                        10                       Exhibit 1 Page 7



 Stephen C. Jones- Expert Consultant
Mr. Jones provides professional services specializing in two
primary areas of expertise: 1) Expert Testimony; and 2) Corporate
Advisory- operating companies either distressed or growing.
Within the context of each discipline, the firm provides valuation
services, operational expertise, damages, intellectual property
services, and other related services.
As an expert witness, Mr. Jones differentiates himself from most
other experts by bringing 25 years of market expertise in
transactions, valuation, and operations to the courtroom.
 Employee compensation valuation and structuring expertise:
Employee Stock Ownership Plans (ESPO)
  • Provide feasibility related to the formation of an Employee
    Stock Ownership Plan (ESOP)
  • Provide valuation and fairness opinions related to the
    leveraged purchase of a minority interest in the equity of the
    subject company
  • Provide periodic updates to Trustee with estimates of value
    for share redemption purposes
  • Provide estimates of Repurchase Liability
Non-Cash Employee Compensation
  • Provide value of Equity Compensation including common,
    preferred, options and warrants, for financial reporting
    (ASC718) and income tax reporting (IRC 409A)
  • Provide value of Contingent Consideration related to
    retained equity interest and non-linear performance-related




                                                                 Exhibit 1 Page 7
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 8 of
                                        10                       Exhibit 1 Page 8



      post-transaction payouts for financial reporting purposes
      (ASC805)


 Background:
Mr. Jones is an alumnus of Arthur Andersen and
PricewaterhouseCoopers. In addition, he has held senior
management positions both globally and nationally at two
publicly traded companies. He has vast experience consulting
with middle market and Fortune 500 companies, national and
international law firms, financial institutions, and private equity
and hedge funds. His work spans an array of assignments
including commercial damages studies, valuation of enterprises,
patent infringement studies, intellectual property valuation,
transactional valuation, mark-to-market and mark-to-model
valuations under SFAS 157, ESOP, fairness opinions, and business
enterprise valuations. He has served on the global Fairness
Opinion Committee in a registered broker dealer of a public
company.
Mr. Jones has served as a consultant and expert witness on
various commercial damages and some of the largest corporate
restructurings and related engagements. He has a,lso served as a
financial and economic consultant and expert on numerous
occasions on many high-profile engagements in the US (superior,
federal and bankruptcy) and the International Chamber of
Commerce (ICC) in Europe.
Major Publications and Recent Industry Presentations:
 • Co-authored: Chapter 5 of Standards of Valuation- Theory and
      Application (2006) Pratt & Fishman;




                                                                 Exhibit 1 Page 8
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172-1   Pg. 9 of
                                        10                       Exhibit 1 Page 9



 • Authored: Chapter 17 of the Practitioners Publishing Company
      (PPC), 2003 Guide to Business Valuations, Valuation of
      Intangible Assets - Fishman.

 • Co-authored: Comments on the National Oceanic and
      Atmospheric


Administration's (NOAA) Notice of Proposed Rule Making (NRDA)
issued
August 3, 1995, Dr. Louis L. Wilde and Dr. Jack Williamson.
 • Served six years on the Steering Committee for The Appraisal
      Foundation's (T AF) Valuation for Financial Reporting
      subcommittee - Providing thought leadership white papers
      to the valuation industry, the SEC, the FASB, and the
      PCAOB on valuation related issues.

 • Panel Moderator at the Rothstein Kass & Co's 2009 annual Hedge
      Fund and Alternative Investment Summit 2009, Alternative
      Investment Valuations; SFAS 157.

 • Presentation to the Licensing Executive Society - San Diego,
      2010, Valuation Of IP; Banks, Auditors, Markets and Litigation.

 • Presentation- San Diego State University Entrepreneurial
      Management Center- Succession or Sale: Hear from the experts
      on how to negotiate, sell or transfer the business (Co Presenters-
      Margaret Fischer; Susan Snow; Bill Super, CPA; Stuart
      Sorensen, Esq.).

• January 2013- Conducted The 3C Economic Advisors 2012 Daubert
     Motions to Exclude Damages Experts Study




                                                                 Exhibit 1 Page 9
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33 Doc 172-1 Pg. 10
                                      of 10                   Exhibit 1 Page 10



• Presentation - Los Angeles Intellectual Property Law
     Association for the March 2013 monthly meetings presented
     Recent Significant Damages Opinions and Trends in Daubert
     Rulings (Co-presenters: David H. Ben-Meir -Alston+ Bird
     and Ellisen S. Turner- Irell & Manella).

• Presentation - San Diego Intellectual Property Law Association
     for the March 2013 monthly meetings presented Recent
     Significant Damages Opinions and Trends in Daubert Rulings.

DPresentation- February 11, 2014 The North County Estate &
    Gift Counsel, San Diego- Business Exit Planning "Getting the
    Business Ready for Sale- Building Value through M&A"
    Panelists: Barbara Wight, CFO Taylor Guitar; Kurt Kicklighter,
    partner McKenna Long Aldrige LLC; David Luvisa, Managing
    Director Hunter Wise. (

DThought Leadership Study- March 2014 Trends in Patent
   Infringement Litigation. Six years (2008- 2013) of analysis on
   trends in filings, awards, injunctions, TROs and other data.

D(Associations: (Mr. Jones is a member of the American Society
    of Appraisers. He served six years as a committee member of
    the Appraisal Foundation's (T AF) subcommittee Best
    Practices in Financial Reporting. The TAF is a nonprofit
    funded by the US Congress to evaluate valuation issues in
    the United States primarily for public companies who are
    SEC registrants. He is also is a member of the Appraisal
    Issues Task Force (AITF). He received his BS in Finance from
    San Diego State University.




                                                             Exhibit 1 Page 10
